Name: 89/405/EEC: Commission Decision of 14 June 1989 concerning the importation by Member States of fresh meat from Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  health;  trade
 Date Published: 1989-07-04

 Avis juridique important|31989D040589/405/EEC: Commission Decision of 14 June 1989 concerning the importation by Member States of fresh meat from Zimbabwe Official Journal L 189 , 04/07/1989 P. 0045 - 0045*****COMMISSION DECISION of 14 June 1989 concerning the importation by Member States of fresh meat from Zimbabwe (89/405/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Articles 14 and 15 thereof, Whereas Zimbabwe appears on the list of third countries from which the Member States authorize the importation of bovine animals, swine and fresh meat laid down by Council Decision 79/542/EEC (3), as last amended by Decision 89/8/EEC (4); Whereas Commission Decision 85/472/EEC (5), as last amended by Decision 88/559/EEC (6), lays down health protection measures in respect of Zimbabwe; whereas this Decision provides that the prohibition in Article 14 (2) of Directive 72/462/EEC shall not apply in respect of boned carcase meat of bovine animals to certain areas of Zimbabwe including Mashonaland; Whereas outbreaks of foot-and-mounth disease have been reported in Zimbabwe which has been free for some time; Whereas the Zimbabwean authorities are taking certain veterinary control measures including vaccination of bovine animals in a part of Mashonaland and the suspension of exportation of fresh meat to the Community from the hitherto free area of the territory; Whereas until the situation has been clarified and further regionalization is possible it is advisable to temporarily suspend the importation of meat from Zimbabwe; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States may not authorize the importation of fresh meat from Zimbabwe. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 7, 10. 1. 1989, p. 27. (5) OJ No L 278, 18. 10. 1985, p. 31. (6) OJ No L 307, 12. 11. 1988, p. 50.